MEMORANDUM **
Alfredo Corces-Guadarama, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) dismissal of an immigration *899judge’s (“IJ”) denial of his application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. Because the BIA adopted a portion of the IJ’s decision, we review the BIA’s decision and part of the IJ’s decision. See Molina-Estrada v. INS, 293 F.3d 1089, 1093 (9th Cir.2002). We review for substantial evidence, see Lopez-Alvarado v. Ashcroft, 381 F.3d 847, 850 (9th Cir.2004), and we grant the petition for review, and remand for further proceedings.
Substantial evidence does not support the agency’s determination that Corces-Guadarama failed to establish ten years of continuous physical presence. Through his credible testimony, his written application for cancellation of removal and several documents from Plaza Plastics Corporation,1 Corces-Guadarama presented sufficient evidence to establish he had been in the United States for ten years, starting on November 13, 1988. See Lopez-Alvarado, 381 F.3d at 854.
Accordingly, we grant Corces-Guadarama’s petition for review and reverse the BIA’s determination that he failed to establish the requisite physical presence. We remand to the BIA to determine whether Corces-Guadarama has satisfied the remaining elements for cancellation of removal.
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.


. These documents show that he was employed continuously from November 18, 1987 to December 22, 1998.